COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-393-CV
 
GILBERT
AND DAWN HILLS                                                 APPELLANTS
 
                                                   V.
 
ALVIN
AND JERRI MEAUX                                                     APPELLEES
                                                                                                        
                                               ----------
            FROM
THE 141st DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellants=
Unopposed Motion To Dismiss.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
 
PER CURIAM
PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT,
JJ.  
 




DELIVERED:  January 10, 2008  




[1]See Tex. R. App. P. 47.4.